          Case 3:18-cv-00283-SB      Document 93-1     Filed 02/15/19    Page 1 of 4




Daniel DiCicco, OSB # 073730
205 SE Spokane St Suite 300
Portland OR 97202
v: 503.967.3996
e: dan@diciccolegal.com
Attorney for Plaintiff




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


 STAY FROSTY ENTERPRISES LLC, an Oregon                             Case No. 3:18-cv-00283-SB
 Limited Liability Company,

                                     Plaintiff,
                                                              DECLARATION OF TODD GILBERT
 v.

 AMAZON.COM, INC et al

                                   Defendant.


Under penalty of perjury I affirm that the following is true to the best of my knowledge

and belief:

      1. I am the CFO of Stay Frosty Enterprises, LLC. I was and am the individual

         primarily responsible for compiling evidence that SunFrog has infringed upon

         Stay Frosty intellectual property. All of the claims in our Complaint are based

         upon my personal knowledge and investigation.

      2. All of the claims in our Complaint are true and I know that we have a genuine

         dispute regarding these claims. For example, consider the following copyrighted
         work entitled “Vietnam Veteran Dragon” which we found on the SunFrog website:



Page 1 – DECLARATION OF TODD GILBERT
       Case 3:18-cv-00283-SB       Document 93-1      Filed 02/15/19    Page 2 of 4




      In our complaint, we allege that this design is “strikingly similar” to the design we

      found on SunFrog.com, which appears like so:




Page 2 – DECLARATION OF TODD GILBERT
       Case 3:18-cv-00283-SB       Document 93-1       Filed 02/15/19    Page 3 of 4




      Of course, the exhibit attached to our complaint is a black and white photocopy of

      our original color artwork. Beside the obvious color difference, this artwork is

      exactly the same. SunFrog’s artwork is not just “strikingly similar” to our artwork.

      It is our artwork.

   3. In SunFrog’s Answer to our complaint, they deny that the artwork we found on

      their website is similar to our artwork. For each and every paragraph where we

      allege the art on SunFrog is substantially similar to our art, they deny it.

   4. For each and every paragraph in our complaint where we allege that the art on

      SunFrog is substantially similar to our art, I swear that this is a true statement

      and I am prepared to testify to this fact and to my personal knowledge

      concerning the creation of each of these pieces of art.

   5. For each and every registered copyright identified in our Complaint, I swear that

      it is true that Stay Frosty owns all legal right and title to those copyrights.

   6. Discovering and attempting to curtail the infringement on SunFrog has required a

      substantial investment of Stay Frosty resources. Our damages are not limited to

      the pure monetary losses but also to the incredible efforts we have had to go to

      just to understand what is going on and try to control the damage. We have lost
      profits, we have lost time, we have lost website traffic, we have lost potential

      customers, and we have had to hire attorneys to get this issue resolved

   7. I have reviewed SunFrog’s business model and all of the legal agreements that it

      binds its users to. I believe that SunFrog provides insufficient resources to

      screening and preventing copyright infringement on its platform and that it

      operates with a reckless disregard to the rights of copyright holders. The only

      impediment to uploading an infringing artwork is a small checkbox requiring

      uploaders to agree to the terms and conditions, which are not displayed on the
      same page as the checkbox.


Page 3 – DECLARATION OF TODD GILBERT
       Case 3:18-cv-00283-SB      Document 93-1     Filed 02/15/19   Page 4 of 4




   8. I have personally observed each of the alleged infringing items offered for sale by

      SunFrog on SunFrog.com.

   9. SunFrog continues to infringe upon our artworks. I took this screenshot on

      SunFrog.com today:




   This image is a Stay Frosty design identified in our complaint. Even today, more

   than one year after filing our complaint, SunFrog continues to infringe upon our
   works.



                                               Respectfully Submitted by:

Dated February 15, 2019
                                                      /s/ Todd Gilbert
                                                      CFO Stay Frosty Enterprises




Page 4 – DECLARATION OF TODD GILBERT
